    Case 1:19-cr-10040-JDB Document 163 Filed 04/15/20 Page 1 of 3                                 PageID 2523



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                                   )
                                                            )
           Plaintiff,                                       )   Cr. No.: 1:19-cr-10040-JDB
                                                            )
vs.                                                         )
                                                            )
JEFFREY YOUNG                                               )
ALEXANDER ALPEROVICH, M.D. AND                              )
ANDREW RUDIN, M.D.                                          )
                                                            )
           Defendants.                                      )


                        GOVERNMENT’S NOTICE OF EXPERT DISCLOSURE

           The Government, through the undersigned counsel, hereby provides the Court

notice as follows:

           Yesterday, on April 14, 2020, the government provided counsel for all Defendants

its Notice of Expert Testimony attached hereto as Exhibit A 1 in accordance with this

Court’s scheduling order. In addition to Exhibit A, the government provided the

Defendants (through counsel) additional materials, including curricula vitarum explaining

expert qualifications, prior testimony and statements of proposed experts, and expert

reports currently in the government’s possession. Those additional materials are not

attached here, but were provided electronically to the defense.




1
    Exhibit A is redacted to protect patient privacy, but counsel was provided with an unredacted version.
Case 1:19-cr-10040-JDB Document 163 Filed 04/15/20 Page 2 of 3              PageID 2524




       The government reserves its right to produce additional materials required by the

Jencks Act or Giglio materials at an appropriate time prior to trial.

                                                  Respectfully submitted,

                                                  /s/ Katherine Payerle
                                                  Katherine Payerle
                                                  Assistant Chief
                                                  U.S. Department of Justice
                                                  (202) 341-4227
                                                  Katherine.payerle@usdoj.gov




                                              2
Case 1:19-cr-10040-JDB Document 163 Filed 04/15/20 Page 3 of 3                PageID 2525



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was electronically filed

through ECF on April 15, 2020.


                                          /s/ Katherine Payerle
                                          Katherine Payerle
                                          Assistant Chief




                                             3
